DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The notice of allowability for claims 1,2,5-34,42/52 have been withdrawn due to the following rejection as set forth below. 
Claims 1,2,5-34,42-92 are pending and will be examined herein.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one arm is tiltable or includes releasable flippers (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,6,8-14,42-50,53-57,60-62,64,66-72 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama (JP 2012-80783 A) in view of Gurlin (US 9986697 B1), Todd (US 4793096 A), JP 2008-271886 (herein JP886).
 	For claim 1, Moriyama teaches a vertically-stacked growing system, comprising: a plurality of vertical beams (fig. 5, not numbered but can be seen as the vertical posts or beams); and a plurality of horizontal shelves (the shelves as shown in fig. 5) mechanically coupled to the plurality of vertical beams and respectively arranged on different vertical levels of the growing system, each horizontal shelf of the plurality of horizontal shelves having a length and a width (fig. 5, self-explanatory) and comprising: 
 	However, Moriyama is silent about a plurality of horizontal structural supports coupled to at least some of the plurality of vertical beams, hence, the decking coupled to the plurality of horizontal structural supports and the plurality of lights embedded between at least some of the plurality of horizontal structural supports; and at least one ramp, disposed proximate to at least one end wall of the two end walls and above the decking, to facilitate loading and/or unloading of a plurality of rafts into and/or out of the shallow pond when each of the horizontal shelves contains the plant nutrient water 
	Gurlin teaches a vertically-stacked growing system comprising a plurality of horizontal structural supports (52) coupled to at least some of the plurality of vertical beams (53.1,53.2); a decking (figs. 5A-5D, not numbered but can see as the shelf or flat deck supported over the horizontal beam 52 and where the GCU 10.1,10.2 are placed thereon) coupled to the plurality of horizontal structural supports and a plurality of lights 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of horizontal structural supports as taught by Gurin coupled to at least some of the plurality of vertical beams of Moriyama in order to further support the horizontal shelving system in Moriyama. The combination of Moriyama as modified by Gurin would result in the decking (of Moriyama) coupled to the plurality of horizontal structural supports (as relied on with Gurin). 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plurality of lights of Moriyama be embedded between at least some of the plurality of vertical structural supports as taught by Gurin in order to provide more lighting for the plants as needed. The combination of Moriyama as modified by Gurin did not state that the lights are embedded between at 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least one ramp having a first ramp as taught by Gurin, disposed proximate to at least one end wall of the two end walls and above the decking of Moriyama as modified by Gurin, in order to assist in loading and/or unloading of the plurality of rafts into and/or out of the shallow pond. 
The combination of Moriyama as modified by Gurin is silent about a second ramp disposed proximate to a second end wall of the two end walls and above the decking, to facilitate unloading of the respective rafts out of the shallow pond when the horizontal shelf contains the plant nutrient water culture. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second ramp disposed proximate to the second end wall of the two end walls and above the decking of Moriyama as modified by Gurin, since it is has been held that mere duplication of the essential working parts of a device (if the user wishes to load/unload from the other end of the shelf) involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a catchment area as taught by Gurin in the first 
 	Todd teaches a plant growing comprising a plurality of first underwater rails (any two of the rails 96) inside an inner edge of a first end wall (86) to prevent tops of the respective rafts from dipping under the plant nutrient water culture during the loading of the plurality of rafts into the shallow pond (functional recitation to which the rails of Todd does performed the intended function as shown in figs. 9-10), and a plurality of second underwater rails (any two of the other rails 96 on the other end opposite from the first end) inside an inner edge of a second end wall (see fig. 2) to prevent the tops of the respective rafts from dipping under the plant nutrient water culture during the unloading of the plurality of rafts out of the shallow pond. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include plurality of first and second underwater rails as taught by Todd inside the inner edges of the end walls of Moriyama as modified by Gurin in order to prevent the rafts from sinking too deep into the water/nutrient (as taught by Todd).
 	JP886 teaches a plant growing system comprising an angled portion (33) to facilitate loading of the respective rafts (P) into the shallow pond (2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an angled portion as taught by JP886 at the end where the first ramp of Moriyama as modified by Gurin and Todd in order to assist in guiding the rafts in/out of the pond. 
	The combination of Moriyama as modified by Gurin, Todd and JP886 is silent about a second angled portion to facilitate unloading of the respective rafts out of the 
	For claim 2, Moriyama as modified by Gurin, Todd and JP886 is silent about wherein the side walls of the horizontal shelf are higher than at least one end wall of the two end walls of the horizontal shelf.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the side walls of the horizontal shelf are higher than at least one end wall of the two end walls of the horizontal shelf in the system of Moriyama as modified by Gurin, Todd and JP886, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). NOTE that applicant stated in his specification in para. 0157 that “While various inventive embodiments have been described and illustrated herein, those of ordinary skill in the art will readily envision a variety of other means and/or structures for performing the function and/or obtaining the results and/or one or more of the advantages described herein, and each of such variations and/or modifications is deemed to be within the scope of the inventive embodiments described herein. More generally, those skilled in the art will readily appreciate that all parameters, dimensions, materials, and configurations described herein are meant to be exemplary and that the actual parameters, dimensions, materials, and/or configurations will depend upon the specific application or applications for which the inventive teachings is/are used. Those skilled in the art will recognize, or 
	For claim 6, Moriyama as modified by Gurin, Todd and JP886 is silent about the plurality of lights are water- cooled lights, and wherein the system further comprises a heat removal system to couple the water-cooled lights to at least one of. respective shallow ponds of the at least some of the horizontal shelves; and at least one nutrient culture tank to provide the plant nutrient growth culture, wherein the heat removal system routes heated water, when present, from the water- cooled lights to the at least one of the respective shallow ponds and the at least one nutrient culture tank.  In addition to the above, Gurin teaches the plurality of lights are water- cooled lights (col. 5, lines 15-25, the LEDs that Gurin used are water-cooled lights), and wherein the system further comprises a heat removal system (col. 5, lines 15-25). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use water-cooled lights and a heat removal system as further taught by Gurin in the system of Moriyama as modified by Gurin, Todd and JP886 in order to cool the lights and prevent overheating. The combination of Moriyama as modified by Gurin, Todd and JP886 would result in the heat removal system to couple the water-cooled lights (through either directly or indirect such as by the heat rejection surface 33 as taught in Gurin) to at least one of respective shallow ponds of the at least some of the horizontal shelves; and at least one nutrient culture tank (Moriyama implies that there a nutrient tank to supply nutrient as shown in fig. 6; also, Gurin teaches nutrient tank to supply 
	For claim 8, Moriyama as modified by Gurin, Todd and JP886 teaches wherein each horizontal shelf contains the plant nutrient water culture to form the shallow pond constituting the growing layer of the growing system (see Moriyama, each shelf contains water culture in tank 58).  
	For claim 9, Moriyama as modified by Gurin, Todd and JP886 is silent about wherein a depth of the shallow pond in each growing layer is less than six inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a depth of the shallow pond of Moriyama as modified by Gurin, Todd and JP886 in each growing layer is less than six inches, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233. NOTE that applicant stated in his specification in para. 0157 that “While various inventive embodiments have been described and illustrated herein, those of ordinary skill in the art will readily envision a variety of other means and/or structures for performing the function and/or obtaining the results and/or one or more of the advantages described herein, and each of such variations and/or modifications is deemed to be within the scope of the inventive embodiments described herein. More generally, those skilled in the art will readily appreciate that all parameters, dimensions, materials, and configurations described herein are meant to be exemplary and that the actual parameters, dimensions, 
 	For claim 10, Moriyama as modified by Gurin, Todd and JP886 is silent about wherein the depth of the shallow pond in each growing layer is approximately three inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a depth of the shallow pond of Moriyama as modified by Gurin, Todd and JP886 in each growing layer is approximately three inches, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233. NOTE that applicant stated in his specification in para. 0157 that “While various inventive embodiments have been described and illustrated herein, those of ordinary skill in the art will readily envision a variety of other means and/or structures for performing the function and/or obtaining the results and/or one or more of the advantages described herein, and each of such variations and/or modifications is deemed to be within the scope of the inventive embodiments described herein. More generally, those skilled in the art will readily appreciate that all parameters, dimensions, materials, and configurations described herein are meant to be exemplary and that the actual parameters, dimensions, materials, and/or configurations will depend upon the specific application or applications 
	For claim 11, Moriyama as modified by Gurin, Todd and JP886 teaches the plurality of rafts in the shallow pond of at least some of the horizontal shelves of the plurality of horizontal shelves (see fig. 5 of Moriyama).  
	For claim 12, Moriyama as modified by Gurin, Todd and JP886 is silent about wherein a vertical spacing between a firstSerial No.: 15/689,035Attorney Docket No. EDEN-001US01Amendment under 37 C.F.R. §1.312 Page 5 of 23horizontal shelf of the plurality of horizontal shelves and a second horizontal shelf of the plurality of horizontal shelves immediately above the first horizontal shelf is less than or equal to twelve inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a vertical spacing between a firstSerial No.: 15/689,035Attorney Docket No. EDEN-001US01Amendment under 37 C.F.R. §1.312 Page 5 of 23horizontal shelf of the plurality of horizontal shelves and a second horizontal shelf of the plurality of horizontal shelves immediately above the first horizontal shelf is less than or equal to twelve inches in the system of Moriyama as modified by Gurin, Todd and JP886 in each growing layer is approximately three inches, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233. NOTE that applicant stated in his specification in para. 0157 that “While various inventive embodiments have been described and illustrated herein, those of ordinary skill in the art will readily envision a variety of other means and/or structures for performing the 
	For claim 13, Moriyama as modified by Gurin, Todd and JP886 is silent about wherein a vertical spacing between a first horizontal shelf of the plurality of horizontal shelves and a second horizontal shelf of the plurality of horizontal shelves immediately above the first horizontal shelf is less than or equal to eighteen inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a vertical spacing between a firstSerial No.: 15/689,035Attorney Docket No. EDEN-001US01Amendment under 37 C.F.R. §1.312 Page 5 of 23horizontal shelf of the plurality of horizontal shelves and a second horizontal shelf of the plurality of horizontal shelves immediately above the first horizontal shelf is less than or equal to eighteen inches in the system of Moriyama as modified by Gurin, Todd and JP886 in each growing layer is approximately 
	For claim 14, Moriyama as modified by Gurin, Todd and JP886 is silent about wherein the width of each horizontal shelf is at least four feet and less than or equal to five feet.  It would have been obvious to one having ordinary skill in the art at the time 
	For claim 42, Moriyama as modified by Gurin, Todd and JP886 further teaches a mechanical ventilation system (50 of Moriyama) comprising a plurality of fans or duct openings (55,57 of Moriyama) disposed along the length of each horizontal shelf.  

	For claim 44, Moriyama as modified by Gurin, Todd and JP886 is silent about one end wall of the two end walls of the first horizontal shelf constitutes a weir for the first shallow pond.  In addition to the above, Gurin teaches one end wall of the two end walls of the first horizontal shelf constitutes a weir (28 or 33; see figs. 2A-2C,3A) for the first shallow pond. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a weir as further taught by Gurin at one of the end wall of Moriyama as modified by Gurin, Todd and JP886 in order to guide the raft and/or water/nutrient from the shelf.
	For claim 45, the limitation have been explained in the above teachings of Moriyama as modified by Gurin, Todd and JP886. Not discussed in the above is the catchment area proximate to the weir to collect and divert the plant nutrient water culture, when present, flowing freely over a top of the weir, which Gurin teaches the catchment area proximate to the weir in figs. 2A-2C,3A,8A-8B).
	For claim 46, Moriyama as modified by Gurin, Todd and JP886 teaches the system, as explained in the above, that can perform a method for handling the plurality 
	For claim 47, Moriyama as modified by Gurin, Todd and JP886 teaches the system, as explained in the above, that can perform A2) comprises unloading the respective rafts out of the first shallow pond via the second ramp (with modification from Gurin, under duplication of parts as stated in the above), wherein the respective rafts move up the second ramp and over the second end wall.  
	For claim 48, Moriyama as modified by Gurin, Todd and JP886 teaches the system, as explained in the above, that can perform wherein the method further comprises: routing heated water, when present, from the plurality of water-cooled lights to at least one of at least one nutrient culture tank or fish tank that provides the plant nutrient water culture, and respective shallow ponds of the plurality of horizontal shelves (with modification from Gurin, col. 5, lines 15-25).  

	For claim 50, Moriyama as modified by Gurin, Todd and JP886 teaches the system, as explained in the above, that can perform wherein each of the plurality of first underwater rails includes the angled portion (with modification from JP886) to facilitate the sliding of the respective rafts into and/or out of the first elongated shallow pond.  
	For claim 53, Moriyama as modified by Gurin, Todd and JP886 teaches the system, as explained in the above, that can perform a method for handling a plurality of rafts of germinated plants in a vertically- stacked growing system, comprising: A) loading and/or unloading the plurality of rafts into and/or out of at least the first elongated shallow pond (of Moriyama), via the at least one ramp (as modified by Gurin), from the two end walls of the first elongated shallow pond and not the two side walls of the first elongated shallow pond; B) moving at least the first raft of the plurality of rafts through at least the first elongated shallow pond of the plurality of elongated shallow ponds (of Moriyama), wherein B) comprises using the mechanical pusher to move at least the first raft through the first elongated shallow pond (of Moriyama); and C) ventilating the germinated plants in the respective rafts of the plurality of rafts in at least the first elongated shallow pond via the plurality of fans or duct openings (of Moriyama) disposed along the length of the first elongated shallow pond, and A) comprises: Al) loading respective rafts of the plurality of rafts into the first elongated shallow pond via 
	For claim 54, Moriyama as modified by Gurin, Todd and JP886 teaches the system, as explained in the above, that can perform A2) comprises unloading the respective rafts out of the first elongated shallow pond via the second ramp, wherein the respective rafts move up the second ramp and over the weir (as modified with Gurin).  
	For claim 55, Moriyama as modified by Gurin, Todd and JP886 teaches the system, as explained in the above, that can perform D) routing heated water, when present, from the plurality of water-cooled lights to at least one of at least one nutrient culture tank or fish tank that provides the plant nutrient water culture, and respective elongated shallow ponds of the plurality of elongated shallow ponds (as modified with Gurin).  
	For claim 56, Moriyama as modified by Gurin, Todd and JP886 teaches the system, as explained in the above, that can perform A) comprises: sliding the respective rafts of the plurality of rafts into and/or out of the first elongated shallow pond via the plurality of first underwater rails (as modified with Todd).  
	For claims 57,60-62,64,66-72, the limitation has been explained in the above, thus, please see above teachings of Moriyama as modified by Gurin, Todd and JP886.
Claims 5,33,34,52,59,63,91,92 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama as modified by Gurin, Todd and JP886 as applied to claim 1 above, and further in view of Helene et al. (US 20140115958 A1).
 	For claim 5, Moriyama as modified by Gurin, Todd and JP886 is silent about wherein at least the first horizontal shelf further comprises: a plurality of sensors 
	Helene et al. teach a growing system comprising at least the first horizontal shelf (fig. 7) further comprises: a plurality of sensors (para. 0081, nutrient sensor) disposed so as to be exposed to the plant nutrient water culture when present in the first horizontal shelf so as to measure a nutrient level in the plant nutrient water culture; andSerial No.: 15/689,035Attorney Docket No. EDEN-001US01 Amendment under 37 C.F.R. §1.312Page 4 of 23a plurality of actuators (para. 0081) to control nutrients added to the plant nutrient water culture via a plurality of nutrient apertures (para. 0054,0081 in the irrigation system or tube 710), based at least in part on the measured nutrient level from the plurality of sensors.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include nutrient sensors by way of actuators having apertures as taught by Helene et al. in the system of Moriyama as modified by Gurin, Todd and JP886 in order to detect the level of nutrient in the system and provide nutrients as needed for the plants growing therein.
	For claim 33, Moriyama as modified by Gurin, Todd and JP886 teaches at least one rail (as modified with Todd) proximate to and/or above at least some adjacent horizontal shelves of the plurality of horizontal shelves. However, Moriyama as modified by Gurin, Todd and JP886 is silent about at least one sensor assembly coupled to the at least one rail so as to move along the at least one rail throughout multiple horizontal shelves of the at least some adjacent horizontal shelves.  
 NOTE that applicant stated in his specification in para. 0157 that “While various inventive embodiments have been 
	For claim 34, Moriyama as modified by Gurin, Todd, JP886 and Helene et al. is silent about wherein the at least one sensor assembly comprises at least one of: at least one thermal imaging sensor; Serial No.: 15/689,035Attorney Docket No. EDEN-001US01Amendment under 37 C.F.R. §1.312Page 8 of 23at least one fluorescent imaging sensor; at least one hyperspectral sensor; at least one multispectral sensor; at least one RGB sensor; at least one Light Detection and Ranging (LIDAR) sensor; at least one distance sensor; at least one air chemistry sensor to measure at least one of temperature, humidity, and carbon dioxide (CO2); at least one location sensor; at least one light sensor; and at least one communication device.  In addition to the above, Helene et al. teach an air chemistry sensor (1114a) to measure at least one of temperature, humidity, and carbon dioxide (para. 0076). It would have been obvious to one having ordinary skill in the art at 
For claim 52, Moriyama as modified by Gurin, Todd, JP886 and Helene et al. teaches the system, as explained in the above, that can perform C) adding the plant nutrient water culture to at least the first shallow pond via the one or more nutrient apertures (as modified with Helene) in at least the first shallow pond, wherein C) comprises: C1) measuring a nutrient level in the plant nutrient water culture in at least the first shallow pond via a plurality of sensors (as modified with Helene) disposed so as to be exposed to the plant nutrient water culture; and C2) controlling nutrients added to the plant nutrient water culture in at least the first shallow pond by the one or more nutrient apertures via one or more actuators (as modified with Helene), based at least in part on C1).
	For claim 59, Moriyama as modified by Gurin, Todd, JP886 and Helene et al. teaches the system, as explained in the above, that can perform F) adding the plant nutrient water culture to at least the first elongated shallow pond via the one or more nutrient apertures (as modified with Helene) in at least the first elongated shallow pond, wherein F) comprises: F1) measuring the nutrient level in the plant nutrient water culture in at least the first elongated shallow pond via the plurality of sensors (as modified with Helene) disposed so as to be exposed to the plant nutrient water culture; andSerial No.: 15/689,035Attorney Docket No. EDEN-001US01 Amendment under 37 C.F.R. §1.312Page 14 of 23F2) controlling nutrients added to the plant nutrient water culture in at least the first elongated shallow pond by the one or more nutrient apertures via the one or more actuators (as modified with Helene), based at least in part on F1).  
.
Claims 7,65 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama as modified by Gurin, Todd and JP886 as applied to claims 1,6 above, and further in view of Kao (US 20120023821 A1).
 	For claim 7, Moriyama as modified by Gurin, Todd and JP886 is silent about wherein the at least one nutrient culture tank includes at least one fish tank comprising fish.  
	Kao teaches a growing system comprising at least one nutrient culture tank includes at least one fish tank comprising fish (para. 0082). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least one nutrient culture tank with at least one fish tank comprising fish as taught by Kao in the system of Moriyama as modified by Gurin, Todd and JP886 in order to have an aquaculture system included with the plant system for dual functions of growing plants and aquatic animals, which both plants and aquatic animals can feed off of each other for nutrients and/or fertilizers. 
	For claim 65, the limitation has been explained in the above, thus, please see above.
Claims 15,73 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama as modified by Gurin, Todd and JP886 as applied to claim 1 above, and further in view of Yosibov et al. (US 9032664 B2).
For claim 15, Moriyama as modified by Gurin, Todd and JP886 is silent about wherein at least the first horizontal shelf of the plurality of horizontal shelves further 
	Yusibov et al. teach a growing system comprising at least the first horizontal shelf of the plurality of horizontal shelves (fig. 1) further comprises at least one robotic arm (col. 6, lines 53-65), disposed proximate to at least one end wall of the two end walls and above the decking (of the shelf), to facilitate loading and/or unloading of a plurality of rafts into and/or out of at least the first shallow pond.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least one robotic arm as taught by Yusibov et al. in the system of Moriyama as modified by Gurin, Todd and JP886 in order to assist in automated load/unloading of the rafts from the shelves. 
	For claim 73, the limitation has been explained in the above, thus, please see above.
Claims 16,17,19-25,27-31,51,58,74,75,77-83,85-89 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama as modified by Gurin, Todd and JP886 as applied to claim 1 above, and further in view of JP 2015-37383 A (herein JP383).
 	For claim 16, Moriyama as modified by Gurin, Todd and JP886 is silent about at least one conveyor apparatus including at least one arm to facilitate loading and/or unloading of the plurality of rafts into and/or out of respective shallow ponds on the different vertical levels of the growing system.  
  
For claim 17, Moriyama as modified by Gurin, Todd, JP886 and JP383 teaches wherein the at least one conveyor apparatus (as modified with JP383) facilitates loading of the plurality of rafts into respective first ends of the respective shallow ponds on the different vertical levels of the growing system, and wherein the at least one arm vertically slides up and down the growing system along the respective first ends of the respective shallow ponds (figs. 15A-16B of JP383 show the arm moving vertically up and down the system).  
 	For claim 19, Moriyama as modified by Gurin, Todd, JP886 and JP383 is silent about wherein the at least one conveyor apparatus comprises a non-reciprocating vertical conveyor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a non-reciprocating vertical conveyor in the system of Moriyama as modified by Gurin, Todd, JP886 and JP383, depending on the user’s preference based on his/her own selection of equivalent conveyor apparatus for the intended use in the system. NOTE that applicant stated in his specification in para. 0157 that “While various inventive embodiments have been described and illustrated 
	For claim 20, Moriyama as modified by Gurin, Todd, JP886 and JP383 teaches wherein the at least one arm is attached to the growing system (implied because the arm has to load/unload the rafts, thus, indirectly or directly attached).  
	For claim 21, Moriyama as modified by Gurin, Todd, JP886 and JP383 is silent about wherein the at least one arm is tiltable or includes releasable flippers to facilitate sliding of the respective rafts of the plurality of rafts into the respective first ends of the respective shallow ponds on the different vertical levels of the growing system.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the at least one arm be tiltable or includes releasable flippers in the system of Moriyama as modified by Gurin, Todd, JP886 and JP383, depending on the user’s preference based on his/her own selection of equivalent conveyor apparatus for 
 	For claim 22, Moriyama as modified by Gurin, Todd, JP886 and JP383 is silent about wherein the at least one arm includes a plurality of free spinning wheels to facilitate sliding of the respective rafts.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the at least one arm includes a plurality of free spinning wheels in the system of Moriyama as modified by Gurin, Todd, JP886 and JP383, depending on the user’s preference based on his/her own selection of equivalent conveyor apparatus for the intended use in the system. NOTE that applicant stated in his specification in para. 0157 that “While various inventive embodiments have been described and illustrated herein, those of ordinary 
	For claim 23, Moriyama as modified by Gurin, Todd, JP886 and JP383 is silent about wherein the at least one arm includes a hinge to facilitate storage of the arm.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the at least one arm includes a hinge in the system of Moriyama as modified by Gurin, Todd, JP886 and JP383, depending on the user’s preference based on his/her own selection of equivalent conveyor apparatus for the intended use in the system. NOTE that applicant stated in his specification in para. 0157 that “While various inventive embodiments have been described and illustrated herein, those of ordinary skill in the art will readily envision a variety of other means and/or structures for performing the function and/or obtaining the results and/or one or more of the advantages described herein, and each of such variations and/or modifications is 
	For claim 24, Moriyama as modified by Gurin, Todd, JP886 and JP383 teaches wherein the at least one conveyor apparatus facilitates unloading of the plurality of rafts from respective second ends of the respective shallow ponds on the different vertical levels of the growing system (figs. 5A-16B of JP383).  
	For claim 25, Moriyama as modified by Gurin, Todd, JP886 and JP383 teaches wherein the at least one arm vertically slides up and down the growing system along the respective second ends of the respective shallow ponds (figs. 5A-16B of JP383).    
For claims 27-31, the limitation has been explained in the above, thus, please see above. 
For claim 51, Moriyama as modified by Gurin, Todd, JP886 and JP383 teaches the system, as explained in the above, that can perform vertically conveying respective rafts of the plurality of rafts between at least the first shallow pond and a ground level via at least one conveyor apparatus including the plurality of arms (32,33 as modified 
	For claim 58, Moriyama as modified by Gurin, Todd, JP886 and JP383 teaches the system, as explained in the above, that can perform E) vertically conveying respective rafts of the plurality of rafts between at least the first elongated shallow pond and a ground level via at least one conveyor apparatus including the plurality of arms to facilitate loading and/or unloading of the respective rafts into and/or out of the first elongated shallow pond (as modified by JP383).  
	For claims 74,75,77-83,85-89, the limitation has been explained in the above, thus, please see above.
Claims 18,26,76,84 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama as modified by Gurin, Todd, JP886 and JP383 as applied to claims 1,16,17, above, and further in view of Matsuo et al. (US 4917227 A).
 	For claim 18, Moriyama as modified by Gurin, Todd, JP886 and JP383 is silent about wherein the at least one conveyor apparatus comprises a reciprocating vertical conveyor.  
	Matsuo et al. teach a conveyor apparatus comprises a reciprocating vertical conveyor (42). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a reciprocating vertical conveyor as taught by Matsuo et al. in the system of Moriyama as modified by Gurin, Todd, JP886 and JP383 in order to allow the conveyor to move up and down the shelves for loading and unloading the rafts. NOTE that applicant stated in his specification in para. 0157 that “While various inventive embodiments have been described and illustrated herein, those 
 	For claims 26,76,84, the limitation has been explained in the above, thus, please see above. 
Claims 32,90 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama as modified by Gurin, Todd, JP886 and JP383 as applied to claims 1,16,24 above, and further in view of Esaki et al. (US 20160014977 A1).
 	For claim 32, Moriyama as modified by Gurin, Todd, JP886 and JP383 is silent about a horizontal flume, wherein the at least one conveyor apparatus facilitates transfer of the plurality of rafts from the respective second ends of the respective shallow ponds on the different vertical level of the growing system to the horizontal flume.  

For claim 90, the limitation has been explained in the above, thus, please see above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,5-34,42-92 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643